PROB 35 Report and Order Terminating Supervised Release

(R¢v_ 6!|7) Prior to Original Expiration Date U Sl D.IW§"TC.‘ :GU;_.__-
131 iii;='

13

UNlTED STATES DlSTRlCT COURT ing HAR 29 PH 14` l+

FOR THE
soUTHERN DISTRICT or GEoRGlA @L[.;;;g § _iil[)_____l _§{3_ ,
AUGUSTA DlVlSlON SU. `l}'§" c :-. ‘-.'~I he
UNITED STATES OF AMERICA
V' Cl'im. NO. lilOCROOZSl-Oil

Santiono Tyvvan Cartledge

On September 5, 2014, the above named Was placed on supervised release for a period of live years He

has complied with the rules and regulations of supervised release and is no longer in need of supervision lt is
accordingly recommended that he be discharged from supervision

Respectfully submitted,

J .‘lBaylan Thomas
United States Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated

Dated this £Mday of g %<Q{¢A ,2019.

  

